Name: Commission Delegated Regulation (EU) 2017/207 of 3 October 2016 on the common monitoring and evaluation framework provided for in Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management
 Type: Delegated Regulation
 Subject Matter: EU finance;  research and intellectual property;  social affairs;  migration;  information and information processing;  budget;  European Union law;  international law;  politics and public safety;  European construction
 Date Published: nan

 8.2.2017 EN Official Journal of the European Union L 33/1 COMMISSION DELEGATED REGULATION (EU) 2017/207 of 3 October 2016 on the common monitoring and evaluation framework provided for in Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 514/2014 of the European Parliament and of the Council of 16 April 2014 laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management (1), and in particular Article 55(4) thereof, Whereas: (1) In order to support the Commission in the monitoring and evaluation of Regulation (EU) No 514/2014 and the Specific Regulations referred to in its Article 2, and to enable an integrated analysis at Union level, Member States should follow a uniform approach, to the extent possible, when undertaking the monitoring and evaluation activities. (2) Monitoring and evaluation experts from Member States have cooperated with the Commission in the development of the common result and impact indicators, which should be used to assess the implementation of Regulation (EU) No 514/2014 and the Specific Regulations. These indicators complement the list of common indicators referred to in Annex II to Regulation (EU) No 513/2014 of the European Parliament and of the Council (2), Annex IV to Regulation (EU) No 515/2014 of the European Parliament and of the Council (3), and Annex IV to Regulation (EU) No 516/2014 of the European Parliament and of the Council (4). (3) Monitoring and evaluation experts from Member States have cooperated with the Commission in the development of common evaluation questions to evaluate the implementation of national programmes by Member States. The evaluation questions comply with the requirements set out in Article 55(3) and (6) of Regulation (EU) No 514/2014. (4) The United Kingdom and Ireland are bound by Regulation (EU) No 514/2014 and are, as a consequence, bound by this Regulation. (5) Denmark is bound neither by Regulation (EU) No 514/2014 nor by this Regulation, and is not subject to their application, HAS ADOPTED THIS REGULATION: Article 1 Each Member State shall designate, within the Responsible Authority, a coordinator in charge of monitoring and evaluation and shall define their tasks. The monitoring and evaluation coordinators shall, through networking facilitated by the Commission: (a) exchange expertise on best practices for monitoring and evaluation; (b) contribute to implementing the common monitoring and evaluation framework, as set out in Article 55 of Regulation (EU) No 514/2014 and complemented by this Regulation; (c) facilitate the evaluation of implementing national programmes, as set out in Articles 56 and 57 of Regulation (EU) No 514/2014 and complemented by this Regulation; and (d) collaborate with the Commission to develop a document providing guidance on how to carry out the evaluation referred to in Article 56(3) of Regulation (EU) No 514/2014. Article 2 1. The evaluation reports referred to in Article 57(1) of Regulation (EU) No 514/2014 shall follow the template to be developed by the Commission, which will include the evaluation questions provided for in Annex I and Annex II to this Regulation. 2. The evaluation reports shall use the indicators set out in Annexes III and IV. The Commission shall set out the definition, source and baseline of the indicators listed in Annexes III and IV in the document providing guidance on how to carry out evaluations referred to in Article 56(3) of Regulation (EU) No 514/2014. 3. The Member States shall submit the evaluation reports using the electronic data exchange system (SFC 2014) established by Article 2 of Commission Implementing Regulation (EU) No 802/2014 (5). 4. In accordance with Article 12(3) and (4) of Regulation (EU) No 514/2014, the Responsible Authority shall consult the monitoring committee on the annual implementation reports, and on the follow up to the conclusions and recommendations made in the evaluation reports, before the documents are submitted to the Commission. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 3 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 112. (2) Regulation (EU) No 513/2014 of the European Parliament and of the Council of 16 April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for police cooperation, preventing and combating crime, and crisis management and repealing Council Decision 2007/125/JHA (OJ L 150, 20.5.2014, p. 93). (3) Regulation (EU) No 515/2014 of the European Parliament and of the Council of 16 April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for external borders and visa, and repealing Decision No 574/2007/EC (OJ L 150, 20.5.2014, p. 143). (4) Regulation (EU) No 516/2014 of the European Parliament and of the Council of 16 April 2014 establishing the Asylum, Migration and Integration Fund, amending Council Decision 2008/381/EC and repealing Decisions No 573/2007/EC and No 575/2007/EC of the European Parliament and of the Council and Council Decision 2007/435/EC (OJ L 150, 20.5.2014, p. 168). (5) Commission Implementing Regulation (EU) No 802/2014 of 24 July 2014 establishing models for national programmes and establishing the terms and conditions of the electronic data exchange system between the Commission and the Member States pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management (OJ L 219, 25.7.2014, p. 22). ANNEX I List of evaluation questions for the evaluation reports by Member States and the Commission, for the Asylum, Migration and Integration Fund, as referred to in Articles 56 and 57 of Regulation (EU) No 514/2014 Effectiveness (1) To what extent has the Asylum, Migration and Integration Fund (Fund) reached the objectives defined in Regulation (EU) No 516/2014? (a) How did the Fund contribute to strengthening and developing all aspects of the Common European Asylum System, including its external dimension? (i) What progress was made towards strengthening and developing the asylum procedures, and how did the Fund contribute to achieving this progress? (ii) What progress was made towards strengthening and developing the reception conditions, and how did the Fund contribute to achieving this progress? (iii) What progress was made towards the achievement of a successful implementation of the legal framework of the qualification directive (and its subsequent modifications), and how did the Fund contribute to achieving this progress? (iv) What progress was made towards enhancing Member State capacity to develop, monitor and evaluate their asylum policies and procedures, and how did the Fund contribute to achieving this progress? (v) What progress was made towards the establishment, development and implementation of national resettlement programmes and strategies, and other humanitarian admission programmes, and how did the Fund contribute to achieving this progress? (b) How did the Fund contribute to supporting legal migration to the Member States in accordance with their economic and social needs, such as labour market needs, while safeguarding the integrity of the immigration systems of Member States, and to promoting the effective integration of third-country nationals? (i) What progress was made towards supporting legal migration to the Member States in accordance with their economic and social needs, such as labour market needs, and how did the Fund contribute to achieving this progress? (ii) What progress was made towards promoting the effective integration of third-country nationals, and how did the Fund contribute to achieving this progress? (iii) What progress was made towards supporting cooperation among the Member States, with a view to safeguarding the integrity of the immigration systems of Member States, and how did the Fund contribute to achieving this progress? (iv) What progress was made towards building capacity on integration and legal migration within the Member States, and how did the Fund contribute to achieving this progress? (c) How did the Fund contribute to enhancing fair and effective return strategies in the Member States which contribute to combating illegal immigration, with an emphasis on sustainability of return and effective readmission in the countries of origin and transit? (i) What progress was made towards supporting the measures accompanying return procedures, and how did the Fund contribute to achieving this progress? (ii) What progress was made towards effective implementation of return measures (voluntary and forced), and how did the Fund contribute to achieving this progress? (iii) What progress was made towards enhancing practical cooperation between Member States and/or with authorities of third countries on return measures, and how did the Fund contribute to achieving this progress? (iv) What progress was made towards building capacity on return, and how did the Fund contribute to achieving this progress? (d) How did the Fund contribute to enhancing solidarity and responsibility-sharing between the Member States, in particular towards those most affected by migration and asylum flows, including through practical cooperation? (i) How did the Fund contribute to the transfer of asylum applicants (relocation as per Council Decisions (EU) 2015/1523 (1) and (EU) 2015/1601 (2))? (ii) How did the Fund contribute to the transfer between Member States of beneficiaries of international protection? (e) How did the Fund contribute to supporting the Member States in duly substantiated emergency situations requiring urgent action? (i) What type of emergency actions was implemented? (ii) How did the emergency actions implemented under the Fund contribute to addressing the urgent needs of the Member State? (iii) What were the main results of the emergency actions? Efficiency (Were the general objectives of the Fund achieved at reasonable cost?) (2) To what extent were the results of the Fund achieved at reasonable cost in terms of deployed financial and human resources? What measures were put in place to prevent, detect, report and follow up on cases of fraud and other irregularities, and how did they perform? Relevance (Did the objectives of the interventions funded by the Fund correspond to the actual needs?) (3) Did the objectives set by the Member State in the National Programme respond to the identified needs? Did the objectives set in the Annual Work Programme (Union actions) address the actual needs? Did the objectives set in the Annual Work Programme (Emergency Assistance) address the actual needs? Which measures did the Member State put in place to address changing needs? Coherence (Were the objectives set in the national programme Fund coherent with the ones set in other programmes funded by EU resources and applying to similar areas of work? Was the coherence ensured also during the implementation of the Fund?) (4) Was an assessment of other interventions with similar objectives carried out and taken into account during the programming stage? Were coordination mechanisms between the Fund and other interventions with similar objectives established for the implementing period? Were the actions implemented through the Fund coherent with and non-contradictory to other interventions with similar objectives? Complementarity (Were the objectives set in the national programme and the corresponding implemented actions complementary to those set in the framework of other policies, in particular those pursued by the Member State)? (5) Was an assessment of other interventions with complementary objectives carried out and taken into account during the programming stage? Were coordination mechanisms between the Fund and other interventions with similar objectives established to ensure their complementarity for the implementing period? Were mechanisms aimed to prevent overlapping of financial instruments put in place? EU added value (Was any value added brought about by the EU support?) (6) What are the main types of added value resulting from the Fund support (volume, scope, role, process)? Would the Member State have carried out the actions required to implement the EU policies in the Fund areas without the financial support of the Fund? What would be the most likely consequences of an interruption of the support provided by the Fund? To which extent have actions supported by the Fund resulted in a benefit at the Union level? Sustainability (Are the positive effects of the projects supported by the Fund likely to last when the support from FUND will be over?) (7) What were the main measures adopted by the Member State to ensure the sustainability of the results of the projects implemented with the Fund support (both at programming and implementation stage)? Were mechanisms put in place to ensure a sustainability check at programming and implementation stage? To what extent are the outcomes/benefits of the actions sustained by the Fund expected to continue thereafter? Simplification and reduction of administrative burden (Were the Fund management procedures simplified and the administrative burden reduced for its beneficiaries?) (8) Did the innovative procedures introduced by the Fund (simplified cost option, multiannual programming, national eligibility rules, more comprehensive national programmes allowing for flexibility) bring about simplification for the beneficiaries of the Fund? (1) Council Decision (EU) 2015/1523 of 14 September 2015 establishing provisional measures in the area of international protection for the benefit of Italy and of Greece (OJ L 239, 15.9.2015, p. 146). (2) Council Decision (EU) 2015/1601 of 22 September 2015 establishing provisional measures in the area of international protection for the benefit of Italy and Greece (OJ L 248, 24.9.2015, p. 80). ANNEX II List of evaluation questions for the evaluation reports by Member States and the Commission, for the Internal Security Fund, as referred to in Articles 56 and 57 of Regulation (EU) No 514/2014 Effectiveness (1) How did the Internal Security Fund (Fund) contribute to the achievement of the general objective defined in the Regulation (EU) No 515/2014? (a) How did the Fund contribute to the achievement of the following specific objectives: Support a common visa policy to facilitate legitimate travel; Provide a high quality of service to visa applicants; Ensure equal treatment of third-country nationals and Tackle illegal migration? (i) What progress was made towards promoting the development and implementation of the common visa policy to facilitate legitimate travel, and how did the Fund contribute to achieving this progress? (ii) What progress was made towards ensuring better consular coverage and harmonised practices on visa issuance between Member States, and how did the Fund contribute to achieving this progress? (iii) What progress was made towards ensuring the application of the Union's acquis on visas and how did the Fund contribute to achieving this progress? (iv) What progress was made towards Member States' contribution to strengthening the cooperation between Member States operating in third countries as regards the flows of third-country national into the territory of Member States, including prevention and tackling of illegal immigration, as well as the cooperation with third countries, and how did the Fund contribute to achieving this progress? (v) What progress was made towards supporting the common visa policy by setting up and running IT systems, their communication infrastructure and equipment, and how did the Fund contribute to achieving this progress? (vi) How did the operating support provided for in Article 10 of the Regulation (EU) No 515/2014 contribute to the achievement of the specific objective on common visa policy? (b) How did the Fund contribute to the following specific objectives: Supporting integrated border management, including promoting further harmonisation of border management-related measures in accordance with common Union standards and through the sharing of information between Member States and between Member States and the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union? Ensuring, on one hand, a uniform and high level of control and protection of the external borders, including by the tackling of illegal immigration and, on the other hand, the smooth crossing of the external borders in conformity with the Schengen acquis, while guaranteeing access to international protection for those needing it, in accordance with the obligations contracted by the Member States in the field of human rights, including the principle of non-refoulement? (i) What progress was made towards promoting the development, implementation and enforcement of policies with a view to ensure the absence of any controls on persons when crossing the internal borders, and how did the Fund contribute to achieving this progress? (ii) What progress was made towards carrying out checks on persons and monitoring efficiently the crossing of external borders, and how did the Fund contribute to achieving this progress? (iii) What progress was made towards establishing gradually an integrated management system for external borders, based on solidarity and responsibility, and how did the Fund contribute to achieving this progress? (iv) What progress was made towards ensuring the application of the Union's acquis on border management, and how did the Fund contribute to achieving this progress? (v) What progress was made towards contributing to reinforcing situational awareness at the external borders and the reaction capabilities of Member States, and how did the Fund contribute to achieving this progress? (vi) What progress was made towards setting up and running IT systems, their communication infrastructure and equipment that support border checks and border surveillance at the external borders, and how did the Fund contribute to achieving this progress? (vii) What progress was made towards supporting services to Member States in duly substantiated emergency situations requiring urgent action at the external borders, and how did the Emergency Assistance contribute to achieving this progress? What type of emergency actions was implemented? How did the emergency actions implemented under the Fund contribute to addressing the urgent needs of the Member State? What were the main results of the emergency actions? (viii) How did the operating support provided for in Article 10 of the Regulation (EU) No 515/2014 contribute to the achievement of the specific objective on border management? (2) How did the Fund contribute to the achievement of the general objective defined in Regulation (EU) No 513/2014? (a) How did the Fund contribute to the following specific objectives: Prevention of cross-border, serious and organised crime, including terrorism? Reinforcement of the coordination and cooperation between law enforcement authorities and other national authorities of Member States, including with Europol or other relevant Union bodies, and with relevant third countries and international organisations? (i) What progress was made towards the achievement of the expected results of strengthening Member States' capacity to combat cross-border, serious and organised crime, including terrorism and to reinforce their mutual cooperation in this field, and how did the Fund contribute to the achievement of this progress? (ii) What progress was made towards developing administrative and operational coordination and cooperation among Member States' public authorities, Europol or other relevant Union bodies and, where appropriate, with third Countries and international organisations, and how did the Fund contribute to the achievement of this progress? (iii) What progress was made towards developing training schemes, such as those regarding technical and professional skills and knowledge of obligations on human rights and fundamental freedoms, in implementation of EU training policies, including through specific Union law enforcement exchange programmes, and how did the Fund contribute to the achievement of this progress? (iv) What progress was made towards putting in place measures, safeguard mechanisms and best practices for the identification and support of witnesses and victims of crime, including victims of terrorism, and how did the Fund contribute to the achievement of this progress? (b) How did the Fund contribute to improve the capacity of Member States to manage effectively security-related risks and crises, and protecting people and critical infrastructure against terrorist attacks and other security-related incidents? (i) What progress was made towards reinforcing Member States' administrative and operational capability to protect critical infrastructure in all sectors of economic activity, including through public-private partnerships and improved coordination, cooperation, exchange and dissemination of know-how and experience within the Union and with relevant third Countries, and how did the Fund contribute to the achievement of this progress? (ii) What progress was made towards establishing secure links and effective coordination between existing sector-specific early warning and crisis cooperation actors at Union and national level, and how did the Fund contribute to the achievement of this progress? (iii) What progress was made towards improving the administrative and operational capacity of the Member States and the Union to develop comprehensive threat and risk assessments, and how did the Fund contribute to the achievement of this progress? Efficiency (Were the results of the Fund achieved at reasonable cost?) (3) To what extent were the expected results of the Fund achieved at reasonable cost in terms of deployed financial and human resources? What measures were put in place to prevent, detect, report and follow up on cases of fraud and other irregularities, and how did they perform? Relevance (Did the objectives of the interventions funded by the Fund correspond to the actual needs?) (4) Did the objectives set by the Member State in their National Programmes respond to the identified needs? Did the objectives set in the Annual Work Programme (Union actions) address the actual needs? Did the objectives set in the Annual Work Programme (Emergency assistance) address the actual needs? Which measures did the Member State put in place to address changing needs? Coherence (Were the objectives set in the national programme coherent with the ones set in other programmes funded by EU resources and applying to similar areas of work? Was the coherence ensured also during the implementation of the Fund?) (5) Was an assessment of other interventions with similar objectives carried out and taken into account during the programming stage? Were coordination mechanisms between the Fund and other interventions with similar objectives established for the implementing period? Were the actions implemented through the Fund coherent with and non-contradictory to other interventions with similar objectives? Complementarity (Were the objectives set in the national programme and the corresponding implemented actions complementary to those set in the framework of other policies  in particular those pursued by the Member State?) (6) Was an assessment of other interventions with complementary objectives carried out and taken into account during the programming stage? Were coordination mechanisms between the Fund and other interventions with similar objectives established for the implementing period to ensure their complementarity for the implementing period? Were mechanisms aimed to prevent overlapping of financial instruments put in place? EU added value (Was any added value brought about by the EU support?) (7) What are the main types of added value resulting from the support of the Fund (volume, scope, role, process)? Would the Member State have carried out the actions required to implement the EU policies in the areas supported by the Fund without its financial support? What would be the most likely consequences of an interruption of the support provided by the Fund? To which extent have actions supported by the Fund resulted in a benefit at the Union level? What was the added value of the operating support? Sustainability (Are the positive effects of the projects supported by the Fund likely to last when its support will be over?) (8) What were the main measures adopted by the Member State to ensure the sustainability of the results of the projects implemented with support of the Fund (both at programming and implementation stage)? Were mechanisms put in place to ensure a sustainability check at programming and implementation stage? To what extent are the outcomes/benefits of the actions sustained by the Fund expected to continue thereafter? What measures were adopted to ensure the continuity of the activities carried out thanks to the operating support? Simplification and reduction of administrative burden (Were the management procedures of the Fund simplified and the administrative burden reduced for its beneficiaries?) (9) Did the innovative procedures introduced by the Fund (simplified cost option, multiannual programming, national eligibility rules, more comprehensive national programmes allowing for flexibility, operating support and Special Transit Scheme for Lithuania) lead to simplification for the beneficiaries of the Fund? ANNEX III List of common result and impact indicators for the evaluation reports by Member States and the Commission, as referred to in Articles 56 and 57 of Regulation (EU) No 514/2014 Indicators for the evaluation of the specific objectives of Regulation (EU) No 516/2014 1. Indicators by specific objectives (a) To strengthen and develop all aspects of the Common European Asylum System, including its external dimension: (i) number of places adapted for unaccompanied minors supported by the Asylum, Migration and Integration Fund (Fund) as compared to the total number of places adapted for unaccompanied minors; (ii) stock of pending cases at first instance, by duration; (iii) share of final positive decisions at the appeal stage; (iv) number of persons in the reception system (stock at end of the reporting period); (v) number of persons in the reception system as compared to the number of asylum applicants; (vi) number of accommodation places adapted for unaccompanied minors as compared to the number of unaccompanied minors; (vii) convergence of first instance/final instance recognition rates by Member States for asylum applicants from a same third country. (b) To support legal migration to the Member States in accordance with their economic and social needs, such as labour market needs, while safeguarding the integrity of the immigration systems of Member States, and to promote the effective integration of third-country nationals: (i) share of third-country nationals having received long-term residence status out of all third-country nationals; (ii) employment rate: gap between third-country nationals and host-country nationals; (iii) unemployment rate: gap between third-country nationals and host-country nationals; (iv) activity rate: gap between third-country nationals and host-country nationals; (v) share of early leavers from education and training: gap between third country nationals and host-country nationals; (vi) share of 30 to 34-years-olds with tertiary educational attainment: gap between third country nationals and host-country nationals; (vii) share of population at risk of social poverty or social exclusion: gap between third-country nationals and host-country nationals. (c) To enhance fair and effective return strategies in the Member States supporting the fight against illegal immigration with an emphasis on sustainability of return and effective readmission in the countries of origin and transit: (i) numbers of removals supported by the Fund, as compared to the total number of returns following an order to leave; (ii) number of persons returned in the framework of the joint return operations supported by the Fund as compared to the total number of returns supported by the Fund; (iii) number of returnees who have received pre or post return reintegration assistance co-financed by the Fund, as compared to the total number of voluntary returns supported by the Fund; (iv) number of places in detention centres created/renovated with support from the Fund, as compared to the total number of places in detention centres; (v) number of returns following an order to leave compared to the number of third-country nationals ordered to leave; (vi) return decisions issued to rejected asylum applicants; (vii) effective returns of rejected asylum applicants. 2. Indicators on efficiency, added value and sustainability, as foreseen in Regulation (EU) No 514/2014 (d) To measure and evaluate efficiency, added value and sustainability: (i) number of Full Time Equivalent in the Responsible Authority, the Delegated Authority and the Audit Authority working on the implementation of AMIF and paid by the technical assistance or national budgets as compared to the number of projects implemented and to the amount of the funds claimed for the financial year; (ii) technical assistance plus the administrative (indirect) cost of projects as compared to the amount of funds claimed for the financial year; (iii) absorption rate of the Fund. ANNEX IV List of common result and impact indicators for the evaluation reports by Member States and the Commission, as referred to in Articles 56 and 57 of Regulation (EU) No 514/2014 Indicators for the evaluation of the specific objectives of Regulation (EU) No 513/2014 establishing, as part of the Internal Security Fund, the instrument for financial support for police cooperation, preventing and combating crime, and crisis management and Regulation (EU) No 515/2014 establishing, as part of the Internal Security Fund, the instrument for financial support for external borders and visa 1. Indicators by specific objectives (a) Supporting a common visa policy to facilitate legitimate travel, provide a high quality of service to visa applicants and ensure equal treatment of third-country nationals and tackle illegal migration: (i) number of Schengen Evaluations missions in the area of visa carried out with support of the Internal Security Fund (Fund); (ii) number of Schengen Evaluations recommendations in the area of visa addressed with the support of the Fund, as compared to the total number of recommendations issued; (iii) number of persons using fraudulent travel documents detected at consulates supported by the Fund; (iv) number of visa applicants having to apply for a Schengen visa outside of their country of residence; (v) number of visa required countries in the world where the number of Member States present or represented has increased. (b) Supporting integrated border management, including promoting further harmonisation of border management-related measures in accordance with common Union standards and through the sharing of information between Member States and between Member States and the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), to ensure, on one hand, a uniform and high level of control and protection of the external borders, including by the tackling of illegal immigration and, on the other hand, the smooth crossing of the external borders in conformity with the Schengen acquis, while guaranteeing access to international protection for those needing it, in accordance with the obligations contracted by the Member States in the field of human rights, including the principle of non-refoulement: (i) number of Schengen Evaluations missions in the area of borders carried out with the support of the Fund; (ii) number of Schengen Evaluations recommendations in the area of borders addressed with the support of the Fund, as compared to the total number of recommendations issued; (iii) number of equipment items used during Frontex Coordinated Operations which were purchased with support of the Fund as compared to the total number of equipment items used for Frontex Coordinated Operations; (iv) number of irregular border crossings detected at the EU external borders a) between the border crossing points; b) at the border crossing points; (v) number of searches in Schengen Information System (SIS) II; (vi) number of persons using fraudulent travel documents detected at the border crossing points. (c) Crime prevention, combating cross-border, serious and organised crime including terrorism, and reinforcing coordination and cooperation between law enforcement authorities and other national authorities of Member States, including with Europol or other relevant Union bodies, and with relevant third countries and international organisations: (i) results of actions supported by the Fund leading to the disruption of organised crime groups; (ii) number/value of frozen, seized and confiscated criminal assets as a result of actions within the scope of Regulation (EU) No 513/2014; (iii) number of police-recorded offences, suspects, prosecutions and convictions resulting from actions falling within the scope of Regulation (EU) No 513/2014; (iv) quantity of drugs seizure within the scope of the Fund on organised crime; (v) number of protected or assisted crime victims; (vi) volume of exchange of information in the PrÃ ¼m framework (based on the measurement of total number of DNA matches per year; total number of fingerprint matches per year; total number of vehicle registration data matches per year); (vii) volume of exchange of information in the Secure Information Exchange Network Application (SIENA) framework (based on the measurement of SIENA cases initiated per year by Member States, Europol and third parties; SIENA messages exchanged per year by Member States, Europol and third parties); (viii) volume of sharing of data via the Europol Information System (EIS) (based on the measurement of number of persons and objects inserted in the EIS by Member States per year; number of person and objects inserted in the EIS by Member States per year (suspects, convicts); number of EIS searches performed by Member States per year). (d) Enhancing the capacity of Member States and the Union for managing effectively security-related risks and crises, and preparing for and protecting people and critical infrastructure against terrorist attacks and other security-related incidents: (i) volume of terrorist attacks (based on the measurement of failed, foiled and completed terrorist attacks; number of casualties resulting from terrorist attacks). 2. Indicators on efficiency, added value and sustainability, as foreseen in Regulation (EU) No 514/2014 (e) To measure and evaluate efficiency, added value and sustainability: (i) number of Full Time Equivalent in the Responsible Authority, the Delegated Authority and the Audit Authority working on the implementation of the Fund and paid by the technical assistance or national budgets as compared to the number of projects implemented and to the amount of the funds claimed for the financial year; (ii) technical assistance plus the administrative (indirect) cost of projects as compared to the amount of funds claimed for the financial year; (iii) absorption rate of the Fund; (iv) number of equipment in use 2 years after their acquisition/number of equipment acquired under the Fund (> than EUR 10 000); (v) share of the maintenance cost of acquired equipment under the Fund in the total Union contribution to actions co-financed by the Fund.